Case 5:17-cv-05035-ELW Document 243            Filed 06/05/19 Page 1 of 3 PageID #: 12515




                               United States District Court
                               Western District of Arkansas
                                  Fayetteville Division

 Garland D. Murphy, III, M.D.,             §
 and Phyllis Murphy,                       §
 individually and on behalf of             §
 all others similarly situated,            §
                                           §
        Plaintiffs,                        §
                                           §
 v.                                        §      Case no. 5:17-CV-5035 ELW
                                           §
 Gospel for Asia, Inc.,                    §
 Gospel for Asia-International,            §
 K.P. Yohannan, Gisela Punnose,            §
 Daniel Punnose, David Carroll,            §
 and Pat Emerick,                          §
                                           §
        Defendants.                        §


                                Plaintiffs’ Motion for
                      Final Approval of Class Action Settlement

        Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs Garland

 D. Murphy, III, MD and Phyllis Murphy (“Plaintiffs”), on behalf of themselves and all

 others similarly situated (the “Class”), respectfully submit this Motion for Final

 Approval of Class Action Settlement. Defendants Gospel for Asia, Inc., K.P. Yohannan,

 Gisela Punnose, Daniel Punnose, David Carroll, and Pat Emerick (collectively,

 “Defendants”) do not oppose the relief requested in this motion.

        For the reasons set forth in Plaintiffs’ accompanying Memorandum of Law in

 Support, Plaintiffs respectfully request the Court to enter the proposed Final Order and

 Judgment previously submitted to the Court, which finally approves the Settlement

 Agreement and Release.
Case 5:17-cv-05035-ELW Document 243   Filed 06/05/19 Page 2 of 3 PageID #: 12516



 Dated: June 5, 2019              Respectfully submitted,

                                  /s/ Marc R. Stanley
                                  Marc R. Stanley (admitted pro hac vice)
                                  marcstanley@mac.com
                                  Martin Woodward (admitted pro hac vice)
                                  mwoodward@stanleylawgroup.com
                                  STANLEY LAW GROUP
                                  6116 N. Central Expressway, Suite 1500
                                  Dallas, Texas 75206
                                  214.443.4300
                                  214.443.0358 (fax)
                                  Woodson W. Bassett III
                                  Arkansas Bar No. 77006
                                  wbassett@bassettlawfirm.com
                                  James Graves
                                  Arkansas Bar No. 95172
                                  jgraves@bassettlawfirm.com
                                  BASSETT LAW FIRM LLP
                                  221 North College Avenue
                                  P.O. Box 3618
                                  Fayetteville, Arkansas 72702
                                  479.521.9996
                                  479.521.9600 (fax)

                                  Counsel for Plaintiffs and the Class

                                  Tom Mills (admitted pro hac vice)
                                  tmills@millsandwilliams.com
                                  MILLS AND WILLIAMS, LLP
                                  5910 N. Central Expressway, Suite 980
                                  DALLAS, TEXAS 75206
                                  214.265.9265
                                  214.361.3167 (FAX)

                                  Of Counsel for Plaintiffs and the Class




                                      2
Case 5:17-cv-05035-ELW Document 243          Filed 06/05/19 Page 3 of 3 PageID #: 12517



                                Certificate of Service

        The undersigned hereby certifies that on June 5, 2019, I electronically filed the
 foregoing document via the Court’s ECF system and notice of this filing was sent via ECF
 by e-mail to the following counsel of record:

       Harriet E. Miers, via email:             hmiers@lockelord.com
       Robert T. Mowrey, via email:             rmowrey@lockelord.com
       Paul F. Schuster, via email:             pschuster@lockelord.com
       Cynthia K. Timms, via email:             ctimms@lockelord.com
       Matthew H. Davis, via email:             mdavis@lockelord.com
       Steven Shults, via email:                sshults@shultslaw.com
       John T. Adams, via email:                jadams@shultslaw.com


                                                /s/ Marc R. Stanley
                                                Marc R. Stanley




                                            3
